Citation Nr: 1222479	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an effective date prior to December 1, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  The Veteran was awarded the Bronze Star, Combat Infantryman Badge (CIB) and the Purple Heart for his actions in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

The Board considers the hypertension issue reopened and that issue as well as the service connection issue for bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In the March 2012 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal, with respect to the earlier effective date for the award of right lower extremity peripheral neuropathy on appeal, was requested.

2.  The December 2002 rating decision, which denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is final.

3.  The evidence received since the December 2002 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for an earlier effective date for the award of service connection for his right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  New and material evidence has been received, and the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claim for Earlier Effective Date

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In his March 2012 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal with respect to the earlier effective date claim for the award of service connection for the right lower extremity peripheral neuropathy.  Hence, there remain no allegations of errors of law or fact for appellate consideration as to that issue .  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue and it is dismissed.


Claim to Reopen Service Connection for Hypertension

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for hypertension, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b) (2011).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the last decision prior to the February 2006 rating decision the subject of this appeal that addressed entitlement to service connection for hypertension was in December 2002; the Veteran was denied service connection in that rating decision and was informed of that decision in a December 2002 notification letter.  The Veteran did not submit any correspondence or additional evidence with respect to hypertension prior to his claim to reopen service connection in June 2005.  

Thus, the Board finds that no new and material evidence was received within the appellate period following the December 2002 rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, the Board also notes that no new official department records were associated with the claims file since the December 2002 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was appropriately notified of the December 2002 rating decision, and no notice of disagreement was received within one year of such notification.  Accordingly, that rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the December 2002 rating decision, the RO denied service connection because the Veteran's hypertension was not shown to have begun in service nor was it shown to be related to military service or a service-connected disability.  Accordingly, in order to be new and material evidence, the evidence received since December 2002 must relate to whether there is a nexus to military service or a service-connected disability.

The Board finds that such evidence has been received which is new and material in this case, and therefore finds that the hypertension claim should be reopened.  The Board notes that since December 2002, the Veteran has been awarded service connection for coronary artery disease; accordingly, as such is a cardiac disorder, the Board recognizes that a new theory of entitlement exists at this time on which a claim of secondary service connection can be predicated.

However, such notwithstanding, the Board notes that the Veteran testified in his March 2012 hearing that his doctors have informed him that his hypertension is worse because of his diabetes.  The Board notes that the Veteran stated during that hearing that he is not a medical professional himself.  However, the Board finds that the Veteran is credible to make such statements as to what his medical providers have told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

While the Board notes that review of the medical evidence of record does not disclose any formal written opinion expressing any such aggravation, the Board must presume the credibility of the Veteran's statements in a claim to reopen.  See Justus, supra.  In light of this requirement, the Board notes that the Veteran's competent and presumptively-credible statements raise a reasonable possibility of a relationship or aggravation by a service-connected disability.  

Accordingly, the Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's hypertension is related to or aggravated by a service-connected disability.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's hypertension claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of entitlement to an effective date prior to December 1, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity is dismissed.

New and material evidence having been received, the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or coronary artery disease, is reopened, and to that extent only is the appeal granted.

REMAND

Regarding the reopened hypertension claim, the Board notes that in the latest VA diabetic examination to address hypertension in April 2007, the examiner noted that the Veteran's hypertension is not caused or aggravated by his diabetes; however, the examiner gave no rationale for that opinion.  Likewise, as noted in new and material discussion above, no discussion as to any relationship or aggravation by the Veteran's service-connected coronary artery disease has been opined upon in this case.  Accordingly, given the deficiencies of the last examination, the Board finds that a remand is necessary in this case in order to afford the Veteran a new VA examination which adequately assesses his hypertension claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the bilateral knee claim in this case, the Board notes that the Veteran testified in his March 2012 hearing that he has arthritis of the knees and that he believed such is due to jumping 12 to 16 feet out of helicopters with a heavy pack and machinegun while in the Republic of Vietnam.  Review of the Veteran's service treatment records demonstrates no knee complaints, including on separation; review of his post-service treatment records demonstrates several instances of bilateral knee arthritis being diagnosed, but almost always in conjunction with his diabetic condition.

First, the Board finds that despite the lack of any in-service treatment or notation of any arthritic condition of the knees, the Board finds the Veteran's statements that he injured his knees due to jumping out of helicopters in the Republic of Vietnam to be particularly credible due to the combat nature of the Veteran's service; accordingly, the Board accepts the Veteran's statements that he hurt his knees during those jumps during combat because such are consistent with the circumstances, conditions and hardships of service in the Republic of Vietnam in combat at that time.  See 38 U.S.C.A. § 1154(b) (West 2002).

In light of the Board's above finding, the Board additionally finds that a reasonable possibility of a relationship to service exists in this case to trigger VA's duty to obtain a medical opinion in this case; accordingly, remand of the bilateral knee issue is necessary at this time in order to afford the Veteran a VA examination of his bilateral knees. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Hines VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed hypertension and bilateral knee disorders, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether any current hypertensive disorder is related to service or service-connected diabetes mellitus, type II, and/or coronary artery disease.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any hypertensive disorder found.  The examiner should then opine whether the Veteran's hypertensive disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service.  

The examiner should additionally opine as to whether the Veteran's hypertension is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his (a) his diabetes mellitus, type II, and/or (b) his coronary artery disease.  The examiner MUST address both causation and aggravation in those opinions.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether any current bilateral knee disorder is related to service or service-connected diabetes mellitus, type II.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any bilateral knee disorder found, including any arthritic condition thereof.  The examiner should then opine whether any Veteran's bilateral knee disorder found, including bilateral knee arthritis, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service, to include jumping 12 to 16 feet out of helicopters in the Republic of Vietnam as a part of his combat service.  

The examiner should additionally opine as to whether the Veteran's bilateral knee disorder is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his diabetes mellitus, type II.  The examiner MUST address both causation and aggravation in that opinion.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease, and bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


